Title: From Thomas Jefferson to Amand Koenig, 18 August 1789
From: Jefferson, Thomas
To: Koenig, Amand



Monsieur
à Paris ce 18me. Aout 1789.

J’ai l’honneur de vous accuser la réception des livres que vous m’avez annoncé par votre lettre du 8me. Juillet, et que j’en ai payé le montant, c’est à dire la somme de 135.₶ 5s. aujourdhui dans les mains de Monsieur Prevost, comme vous me l’avez désiré. Quand le reste de l’Aeschylus Schutzii sera publié, je vous prie de me l’envoyer. J’ai l’honneur d’être Monsieur votre très humble et très obéissant serviteur,

Th: Jefferson

